FILED
                             NOT FOR PUBLICATION                           AUG 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GURMINDER SINGH,                                 No. 13-70442

               Petitioner,                       Agency No. A071-948-095

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Gurminder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings,

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition

for review.

      Substantial evidence supports the agency’s finding that even if Singh

established past persecution, his presumption of well-founded fear of future

persecution is rebutted by the reasonable possibility of internal relocation. See 8

C.F.R. § 1208.13(b)(3)(ii); see also Gonzalez-Hernandez v. Ashcroft, 336 F.3d

995, 999-1000 (9th Cir. 2003) (presumption of future fear rebutted). We reject

Singh’s contention that the IJ did not conduct a sufficiently individualized analysis

of his situation. See id at 1000. Thus, Singh’s asylum claim fails.

      Because Singh failed to establish eligibility for asylum, his withholding of

removal claim necessarily fails. See Gonzalez-Hernandez, 336 F.3d at 1001 n.5.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Singh failed to establish it is more likely than not he would be tortured if

returned to India. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011)

(likelihood of torture is speculative). Singh’s contention that the agency did not

consider all of the evidence relevant to possibility of future torture is not supported

by the record. Thus, Singh’s claim for protection under CAT fails.

      PETITION FOR REVIEW DENIED.


                                           2                                     13-70442